Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Keating et al ‘428 (US 2012/0000428). Keating et al ‘428 discloses a bedding material comprising lignocellulosic fibers and recycled paper products or ground nut shells. (See Paragraph [0022].) Keating et al ‘428 further discloses in Paragraph [0026] that the fibers are mixed with water to provide a fiber/liquid slurry.) The difference between the bedding material disclosed by Keating et al ‘428, and that recited in applicant’s claims, is that Keating et al ‘428 does not disclose that the mixing of the fibers is sufficiently vigorous so as to form twisted, curled, clumped, and rolled fibers with the paper products or ground nut shells integrated within and/or encased within the fibers. It would be obvious to provide the mixing in the process of Keating et al ‘428 with such vigor that twisted, curled, clumped and rolled fibers are formed with the paper products or ground nut shells being integrated within and/or encasing the fibers. One of ordinary skill in the art would be motivated to do so, since Keating et al ‘428 discloses in Paragraph [0022] that combinations of the various types of fibers can be utilized, and one would appreciate that a more uniform composition could be formed with vigorous, as opposed to gentle, mixing. Regarding claims 2, 4, 6 and 8, it would be within the level of skill of one of ordinary skill in the art to determine a suitable dry bulk density for the material of Keating et al ‘428, as well as a suitable size for the recycled paper products or ground nut sheslls, the fiberized natural lignocellulosic material and bulk animal bedding material. Regarding claim 3, the bedding material of Keating et al ‘428 would inherently contain internal micro pores and a structure providing external macro pores when vigorously mixing the components of Keating et al ‘428. Regarding claim 7, it would be obvious to include blended glues and tackifiers in the bedding material of Keating et al ‘428, since Keating et al ‘428 discloses in Paragraph [0025] that one or more additives can be added to the starting fiber material, including binders.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, “small” renders the scope of the claims vague and indefinite, since “small” is a relative term. In claim 5, the recitation of “one or more of…and” is improper Markush or alternative terminology.
The other references are made of record for disclosing various bedding materials or absorbents.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736